Citation Nr: 1705028	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-47 516	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date prior to April 17, 2001 for the award of a 50 percent rating for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent for PTSD.

3. Entitlement to a compensable rating for dyshidrotic eczema of the hands and feet.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

[A July 2008 Board decision denied an effective date prior to April 17, 2001 for the grant of service connection for PTSD and granted an increased (to 50 percent but no higher) rating for the PTSD.  The Veteran filed an application for a TDIU rating in August 2008.  The Agency of Original Jurisdiction (AOJ) sua sponte considered such to be, in part, a claim for a rating in excess of 50 percent for PTSD and arranged for a VA examination.  Thereafter, the AOJ considered the additional medical evidence, and in the January 2009 rating decision, in addition to implementing the Board's grant of a 50 percent rating for PTSD assigning an effective date of April 17, 2001 for the award, readjudicated the matter of the rating for PTSD, denying the (August 2008 considered by the AOJ implied) claim for a rating in excess of 50 percent.  The Veteran filed a notice of disagreement (NOD) with that denial and with the effective date assigned.  A statement of the case (SOC) was issued in November 2010, and he perfected his appeal in December 2010.  Thus, the matter of the rating and effective date for PTSD compensation are before the Board on appeal from the January 2009 rating decision.  An interim (January 2015) rating decision continued the 50 percent rating for PTSD.  He filed a NOD with that decision in March 2015 (and the AOJ issued another-as the matter was already perfected on appeal SOC, instead of the supplemental SOC (SSOC) required).]

The matters of the ratings for PTSD and dyshidrotic eczema and seeking a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. A July 2008 Board decision denied an effective date prior to April 17, 2001 for the grant of service connection for PTSD; the Veteran appealed the Board decision but did not present argument on the effective date matter, and a December 2009 decision by the Unite States Court of Appeals for Veterans Claims (Court) found the issue abandoned and affirmed the Board decision.

2. A January 2009 rating decision implemented the Board's award of an increased (50 percent) rating for PTSD, assigning April 17, 2001 as the effective date for the award.


CONCLUSION OF LAW

An effective date prior to April 17, 2001 for the award of a 50 percent rating for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 5109A, 7104, 7291, 7292 (West 2014); 38 C.F.R. § 3.400(o) (2016); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes, that as set forth in greater detail below, the facts in this matter are not in dispute and that the law is dispositive.  Thus, the VCAA does not apply in this matter.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Given the way the issue was presented at the October 2016 hearing before the undersigned, the hearing focused, in pertinent part, on the issue of entitlement to an effective date prior to April 17, 2001 for the grant of service connection for PTSD.  The undersigned explained there was a prior final decision regarding the effective date of the award of service connection for PTSD that could only be reconsidered if new and material evidence (in this case, evidence constructively of record but not associated with the record) was received.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Because of the nature of the contentions by the Veteran and his representative, the earlier effective matter has been addressed and adjudicated alternatively as seeking an earlier effective date for the grant of service connection for PTSD and as seeking an earlier effective date for the award of a 50 percent rating for PTSD.  The Board will address both.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o).
In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, a July 2005 rating decision granted the Veteran service connection for PTSD and assigned an effective date of April 17, 2001.  He appealed, expressing disagreement with the effective date for the award of service connection.  A July 2008 Board decision denied his appeal seeking an effective date prior to April 17, 2001 for the grant of service connection for PTSD.  The Veteran appealed the Board decision to the Court, but did not present argument on the effective date matter.  A December 2009 Court decision found the issue abandoned and affirmed the Board decision.  The Veteran did not appeal the decision, and it became final.  38 U.S.C.A. §§ 7104, 7291, 7292. 

The Board's July 2008 decision also granted an increased (50 percent) rating for PTSD, and in implementing the award in the January 2009 rating decision, the AOJ assigned April 17, 2001 (the effective date of service connection) as the effective date for the award.  The Veteran thereafter sought an earlier effective date for the award of the 50 percent rating.  (The Board observes that his NOD lacks specificity as to whether he meant the effective date for service connection or the effective date for the increased rating).  His representative (in January 2010 correspondence) addressed the matter as seeking an earlier effective date for the grant of service connection.  Since then, the issue has been addressed and adjudicated as seeking an earlier effective date for the grant of service connection, as entitlement to an earlier effective date for the award of a 50 percent rating, and seeking both.  The Board will address both aspects of the claim in turn.   

The decision denying an effective date prior to April 17, 2001 for the grant of service connection for PTSD became final and the matter is res judicata.  38 U.S.C.A. §§ 7104, 7291, 7292.  To the extent the Veteran's appeal seeks an effective date prior to April 17, 2001 for the grant of service connection, he has not presented a valid claim.  See Rudd, 20 Vet. App. at 300.  In Rudd, the Court further indicated that because "there is no proper claim . . .," the matter must be dismissed.  Id.  Accordingly, the Board has no alternative but to dismiss that theory of entitlement for failure to present a valid claim.

To the extent the Veteran is seeking an earlier effective date for the 50 percent rating for PTSD, the effective date of the increased rating cannot be earlier than the effective date of service connection (which, as noted, has been finally resolved/decided by the AOJ, the Board, and the Court) as it is an award dependent upon a service-connected disability.  The law provides that an effective date for a claim for increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  Here, the Veteran's entitlement to a 50 percent rating for PTSD arose with the award of service connection, the effective date of which was previously finally decided.  In light of the foregoing, the claim seeking an effective date prior to April 17, 2001 for the award of a 50 percent rating for PTSD must be denied because the AOJ has already assigned the earliest possible effective date possible under governing law.  The Board acknowledges the Veteran's assertions that he has experienced PTSD since service in Vietnam.  However, the Board is bound by the laws and regulations of VA regarding finality of prior decisions.  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An effective date prior to April 17, 2001 for the award of a 50 percent rating for PTSD is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining matters.  

The most recent VA examination to assess the Veteran's PTSD was in January 2015.  At the October 2016 Board hearing, he testified it had increased in severity since then.  A contemporaneous examination to assess the severity of the PTSD is necessary.

The Veteran's dyshidrotic eczema of the hands and feet is currently rated 0 percent under 38 C.F.R. § 4.118, Diagnostic Code (Code) 7806.  He was afforded a VA examination to assess the disability in April 2015.  Dyshidrotic eczema was diagnosed.  The examiner indicated it covered less than 5 percent of the total body area and none of the exposed area.  On May 2016 VA dermatology consultation examination, erythematous was found on his scalp, eyebrows, and mustache.  Multiple small macules and papules were scattered on the body, and multiple verrucous papules and plaques were scattered on the face, trunk, and extremities.  Seborrheic dermatitis, melanocytic nevi, and seborrheic keratoses were diagnosed.  The disability picture is complicated by the fact that it is not clear whether such diagnoses are manifestations of the service-connected dyshidrotic eczema or may be entirely dissociated from that entity.  At the October 2016 Board hearing, the Veteran testified that his service-connected skin disability had increased in severity since the last VA examination.  A contemporaneous examination to assess the nature and severity of the dyshidrotic eczema is necessary.

The matter of entitlement to a TDIU rating is inextricably intertwined with the other issues remaining on appeal.  The Veteran submitted an application for VA vocational rehabilitation in April 2006.  It is not clear whether he enrolled in such program, but as any vocational rehabilitation assessment records are likely to contain pertinent information (and because VA records are constructively of record), any existing vocational rehabilitation records must be sought.     

The case is REMANDED for the following:

1. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for PTSD and any skin disorder from June 2016 to the present (to specifically include at the VA Medical Center (VAMC) in Cleveland, Ohio.  The AOJ should also secure for the record the Veteran's VA vocational rehabilitation file, if such exists.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should thereafter arrange for the Veteran to be examined by a dermatologist to ascertain the nature and assess the current severity of his service-connected dyshidrotic eczema.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  [The examiner must be provided a copy of the criteria for rating skin disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the skin].  Upon review of the record and interview and examination of the Veteran, the examiner should assess the current severity of the Veteran's service-connected dyshidrotic eczema.  The examiner should comment on the May 2016 VA dermatology consultation note, reconcile the various skin diagnoses, and identify the symptoms found on examination that are attributable to the service-connected dyshidrotic eczema.  If any skin pathology (and associated symptoms) may be completely dissociated from the service-connected dyshidrotic eczema, please identify such pathology and symptoms, and explain the basis for dissociating them from the service-connected dyshidrotic eczema.  All clinical findings should be reported in detail.  Specifically note the percentages of the entire body and exposed areas affected by the service-connected dyshidrotic eczema (and associated symptoms) and the nature, frequency, and duration of any systemic therapy provided.  

The examiner must explain the rationale for all opinions

3. The AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the severity of his PTSD.  The Veteran's entire record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 50 percent from July 2, 2008 (and also note any symptoms of similar gravity found that are not listed).  

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact of the Veteran's service-connected PTSD, including on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disability and also the types of employment, if any, which would remain feasible despite the PTSD.

The examiner must explain the rationale for all opinions

4. The AOJ should then review the entire record and readjudicate the matters regarding the ratings for PTSD and dyshidrotic eczema and seeking a TDIU rating.  If any of these benefits sought is not granted, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


